Citation Nr: 1635694	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial 20 percent rating for lumbar spine degenerative disease (low back disability), for the period prior to February 9, 2015. 

2.  Entitlement to an effective date prior to February 9, 2015, for the award of service connection for right sciatic nerve radiculitis.

3.  Entitlement to an effective date prior to February 9, 2015, for the award of service connection for left sciatic nerve radiculitis.

4.  Entitlement to an effective date prior to February 9, 2015, for the award of service connection for right femoral nerve radiculitis.

5.  Entitlement to an effective date prior to February 9, 2015, for the award of service connection for left femoral nerve radiculitis.

6.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a fatty liver.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 (low back disability), January 2015 (bronchitis and fatty liver), and June 2015 (sciatic and femoral nerves) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

By way of background, the Board notes that the Veteran was granted service connection for a low back disability in the December 2009 rating decision and he expressed disagreement with the initial rating assigned.  Thereafter, in April 2015, the RO increased the Veteran's low back disability rating to 20 percent, effective February 9, 2015; the Veteran filed a notice of disagreement (NOD) with this decision, noting that the percent of disability granted was correct but that the effective date of the 20 percent rating should have been the date he was awarded service connection.  The Veteran further clarified at a June 2016 Board hearing before the undersigned Veteran's Law Judge (VLJ) that he was satisfied with the 20 percent disability rating, but that he believed his low back disability warranted a 20 percent disability rating since the grant of service connection.  Specifically, in response to the undersigned VLJ asking whether the assignment of a 20 percent rating from July 25, 2008, would satisfy the appeal in full, the Veteran stated "I think that would...I would be a very happy person."  Accordingly, the Board finds that the sole issue on appeal with regards to the low back disability claim is whether a 20 percent rating is warranted for the period prior to February 9, 2015.

In this regard, the Board notes that in June 2015 the RO granted service connection for bilateral sciatic and femoral nerve radiculitis and that such issues are traditionally treated as part and parcel of a claim of entitlement to an increased rating for a low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  However, at the June 2016 Board hearing, the Veteran indicated that he was satisfied with the grant of the award and, as such, no testimony was elicited with regards to these claims.  That being said, the record also contains a September 2015 NOD filed by the Veteran in which he contests the effective date assigned for the radiculitis disabilities.  As it is unclear from the record whether the Veteran wishes to pursue these claims, as testimony was not provided on the issues at the Board hearing, and as a statement of the case (SOC) has not yet been issued in response to the Veteran's September 2015 NOD, the Board finds that remand of these issues is in order.  See Manlincon v. West, 12 Vet. App. 238 (1999); Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is within the Secretary's discretion to bifurcate claims).

The claims to reopen previously denied claims for service connection for bronchitis and a fatty liver are also remanded herein for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 238.

The Board further notes that the issues of entitlement to service connection for sleep apnea, bilateral knee disabilities, left foot pes planus, and migraines were denied in the December 2009 rating decision currently on appeal; service connection for right foot pes planus was granted in that decision.  Thereafter, the Veteran filed a substantive appeal and noted his desire for service connection for sleep apnea, bilateral knee disabilities, bilateral pes planus, and migraines.  As service connection for right foot pes planus had already been granted, the RO limited the appeal to the left foot pes planus issue.  After conducting additional development, the RO granted service connection for sleep apnea in a January 2015 decision and for migraines, bilateral knees, and left foot pes planus in an April 2015 decision.  As the issues on appeal have been granted, they are not presently before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

Additional documents were added to the claims file after the issuance of an April 2015 supplemental SOC.  To the extent that the newly submitted evidence can be deemed relevant to the issue decided herein, in light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to earlier effective dates for the grant of service-connection for bilateral femoral and sciatic nerve radiculitis and whether new and material evidence has been submitted to reopen claims for service connection for bronchitis and a fatty liver are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Prior to February 9, 2015, the Veteran's lumbar spine disability more nearly approximated forward flexion limited to 60 degrees.


CONCLUSION OF LAW

Prior to February 9, 2015, the criteria for a 20 percent rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disability has been static since the grant of service connection (July 25, 2008) and that throughout the appeal his disability has manifest to a degree compensable with a 20 percent rating.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

The Veteran was granted service connection for his low back disability in the December 2009 rating decision, which assigned a 10 percent rating, effective July 25, 2008, under DC 5242.  38 C.F.R. § 4.71a.  The Veteran appealed the initial rating assigned.  In an April 2015 rating decision, the Veteran was granted a 20 percent disability rating, effective February 9, 2015.  As discussed in detail in the introduction section above, the Veteran has expressed satisfaction with the grant of the 20 percent rating, but contends that the effective date of the award should be July 25, 2008, as his symptoms have been constant since that time.

Back disabilities are evaluated under DCs 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome (IVDS) based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating IVDS Based on Incapacitating Episodes. 

For the reasons that follow, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his low back disability more nearly approximates the criteria corresponding to a 20 percent rating for the period prior to February 9, 2015.

Prior to the February 2015 VA examination that was the bases for the award of a 20 percent disability rating, the Veteran was afforded two VA spine examinations.  As noted by the Veteran throughout the appeal, the findings on examination in February 2009 are inconclusive as the examiner seemed to confuse cervical spine range of motion (ROM) measurements and lumbar spine ROM measurements.  Thereafter, in August 2009 the Veteran underwent a second VA examination which revealed forward flexion to 70 degrees with pain at the extreme and a combined ROM of 200.  The examiner was able to confirm objective pain on motion and the presence of arthritis.  Based on these specific findings (the only valid ROM measurements of record prior to February 2015), the Veteran's disability approximates the criteria for the currently assigned 10 percent rating.  38 C.F.R. § 4.71a, DC 5242.

A higher 20 percent rating is warranted where there is forward flexion greater than 30 degrees but not greater than 60 degrees, combined ROM not greater than 120 degrees, or muscle guarding or spasms severe enough to result in abnormal gait or spinal contour.  During this period, the Veteran's ROM testing did not record forward flexion or combined ROM measurements to qualify for this level of disability.  Physical examination did show that the Veteran experienced muscle spasms; however, there was no indication that he had an abnormal gait.  Additionally, physical examination did not demonstrate that the Veteran had an abnormal spinal contour.  Accordingly, based on objective ROM testing, the Board finds that the Veteran does not meet the criteria for a 20 percent rating during this portion of the appeal based solely on limited ROM.

However, the Board has also considered Deluca and Mitchell and the Veteran's additional functional loss caused by symptoms of pain, painful motion, stiffness, muscle spasms, decreased motion, and general difficulty with activities of daily living (see, e.g., Veteran's report that his wife has to assist him in putting on his socks and shoes).  While examinations and lay statements have not clearly specified the extent of additional limitation of motion as a result of these symptoms, they have been shown to exist and impact the Veteran's life.  The Board is also cognizant of the Veteran's reports at the June 2016 Board hearing that his back disability has been stable throughout the appeal and that the findings during a February 2015 VA examination appropriately document his symptoms and limitations.  Notably, the findings on examination at that time reflected a low back disability commiserate with a higher 20 percent disability rating.  Accordingly, the Board finds it appropriate to resolve reasonable doubt in the Veteran's favor and concludes that the Veteran's disability more nearly approximates forward flexion of 60 degrees, corresponding to a 20 percent rating, for the period prior to February 9, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242; Deluca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

The Board finds that a discussion of whether the Veteran's disability warrants a rating higher than 20 percent, to include on an extraschedular basis, is not necessary.  In this regard, as noted in the introduction section above, the Veteran has consistently reported that the assignment of a 20 percent rating since the grant of service connection satisfies his appeal for a higher rating for his low back disability.  Additionally, in a June 2015 filing the Veteran specifically stated that the award of a 20 percent rating was correct, but that the effective date of the award should have been the date of service connection.  Therefore, this action represents a full grant of the benefit sought on appeal.


ORDER

For the period prior to February 9, 2015 and since the award of service connection, a 20 percent rating is granted for lumbar spine degenerative disease, subject to the laws and regulations governing the payment of monetary awards.


REMAND

With respect to the claims for earlier effective dates for the grant of service connection for bilateral femoral and sciatic nerve radiculitis, the Board notes that service connection for these conditions was granted in June 2015 and in September 2015 the Veteran expressed disagreement with the effective date of the awards.  Similarly, in January 2015 the RO declined to reopen the Veteran's previously denied claims for service connection for bronchitis and a fatty liver; in January 2016 the Veteran filed a timely NOD.  An SOC has not yet been issued with regard to any of these issues.  Accordingly, the Board finds that remand of these claims for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 238.  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.

Accordingly, these issues are REMANDED for the following actions:

Issue an SOC concerning the issues of entitlement to earlier effective dates for the award of service connection for bilateral femoral and sciatic nerve radiculitis and whether new and material evidence has been submitted to reopen claims for service connection for bronchitis and a fatty liver so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if timely substantive appeals are filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


